On Petition for a Rehearing
ORDER OF DISMISSAL

Per Curiam:

The appellants in the above-entitled action, having on the 10th day of February, 1914, and while the cause was pending on a petition for rehearing, filed in this court a statement to the effect that the claim upon which the suit was brought has been fully paid, satisfied, and discharged, and consenting and requesting that a judgment of dismissal be. entered herein, and that such dismissal operate as a retraxit, each party paying his own costs, and the respondents appearing and consenting thereto, therefore
It is ordered, That the above-entitled action be, and the same hereby is, dismissed, each party to pay his own costs.